Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to the application filed on July 12, 2021. Claims 1-20 are pending. Claims 1-20 represent MODULARIZED CONTROL SYSTEM TO ENABLE IOT WIRELESS NETWORK CONTROL AND SENSING OF OTHER DEVICES.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/305626
9,967,149 
10,686,666 
11,096,226 
1. A method comprising: receiving optical light pulses at a communications module on a device, the optical light pulses used to communicate network setup information to the communications module; establishing, by the communications module, a network connection based on network setup information from the optical light pulses; sending a token from the communications module using the network connection, the token identifying the device; and receiving, by the communications module, program code for execution on the communications module to control the device, a type of the program code having been identified based on the token.
1. A method of adding a network interface and network control to an arbitrary non-network connected device (arbitrary device), said arbitrary device having electrical circuitry to implement functionality of said arbitrary device, said method comprising: providing a communications module interface in said arbitrary device to accommodate a communications module; said communications module interface configured to interact with said communications module and carry control signals to at least some of said arbitrary device electrical circuitry; said communications module having a wireless network interface configured to establish a communications session with a computer network; said communications module having solid state memory configured to store capable of storing code and data, wherein at least some of said code is used to operate said arbitrary device, and at least some of said code is used to operate said communications module; said communications module having at least one internal processor, said at least one internal processor configured to at least execute said code when said internal processor is connected to said communications module interface in said arbitrary device; wherein said code to operate said communications module configures the at least one internal processor of said communications module to operate as a sandbox or virtual machine manner to isolate said code used to operate said arbitrary device from said code used to operate said communications module, and which mitigates adverse impact of program crashes or errors by preventing program crashes or errors in a portion of said code that operates said arbitrary device from interfering with a portion of said code that operates said communications module's said network interface.
1. A method of using a network to operate an arbitrary device that is non-network connected, said arbitrary device comprising electrical circuitry to implement functionality of said arbitrary device, and a communications module interface configured to accommodate a communications module comprising a wireless network interface, said method comprising: using said communications module and said wireless network interface to establish a communications session with a computer network; and using said communications module to interact with said communications module interface, and carry control signals to at least some of said arbitrary device electrical circuitry; said communications module having solid state memory configured to store code and data, wherein at least some of said code is used to operate said arbitrary device, and at least some of said code is used to operate said communications module; said communications module having at least one internal processor, said at least one internal processor configured to at least execute said code when said internal processor is connected to said communications module interface in said arbitrary device; wherein said code to operate said communications module configures the at least one internal processor of said communications module to operate as a sandbox or virtual machine manner to isolate said code used to operate said arbitrary device from said code used to operate said communications module, and which mitigates adverse impact of program crashes or errors by preventing program crashes or errors in a portion of said code that operates said arbitrary device from interfering with a portion of said code that operates said wireless network interface.
1. A method comprising: providing a virtual machine at a server for managing a communications module coupled to an arbitrary device that is non-network connected, the arbitrary device comprising a communications interface configured to accommodate the communications module; receiving, by the virtual machine, a command for the arbitrary device; establishing a network connection from the virtual machine in the server to the communications module; and sending the command, via the network connection, from the virtual machine to the communications module, wherein the communications module is configured to transmit the command to the arbitrary device via electrical circuitry connecting the communications module to the arbitrary device.
9,402,281 
9,288,528 
8,984,107 

1. A communications module system for at least one non-network connected arbitrary device, each said arbitrary device having electrical circuitry to implement its functionality, said system comprising: at least one communications module configured to carry control signals to at least some of said electrical circuitry for said at least one arbitrary device; each said communications module comprising: a communications interface wireless transceiver configured to be capable of establishing a wireless network connection with a computer network, and an optical interface input configured to be capable of reading optically transmitted configuration data; internal solid state memory capable of storing code and data; at least one internal processor, said at least one internal processor configured to at least execute said code when said communications module is connected to said arbitrary device; program code stored in said memory that configures said at least one processor of said communications module to operate as a sandbox or virtual machine in a manner that prevents program crashes or errors in a portion of the code that operates said arbitrary device from interfering with a portion of the code that operates a network interface of said communications module; wherein said optical configuration interface is further configured to receive wireless network configuration data, thereby allowing said communication interface to establish a wireless network connection with a computer network; wherein said communications interface wireless transceiver is further configured to transmit either unique identification data or a software token over said network connection, and to use said network connection to load code corresponding to said unique identification data or said software token from said network connection to operate said communications module.
1. A method of adding a network interface and network control to an arbitrary non-network connected device (arbitrary device), said arbitrary device having electrical circuitry to implement functionality of said arbitrary device, said method comprising: providing a communications module interface in said arbitrary device to accommodate a communications module; said communications module interface configured to interact with said communications module and carry control signals to at least some of said arbitrary device electrical circuitry; said arbitrary device additionally having a unique ID storage memory device configured to transmit unique identification data that is associated with a type of said arbitrary device from said arbitrary device to said communications module; said communications module having a network interface configured to establishing a communications session with a computer network over a network connection; said communications module having internal solid state memory configured to store code and data, wherein at least some of said code is used to operate said arbitrary device, and at least some of said code is used to operate said communications module; said communications module having at least one internal processor, said at least one internal processor configured to at least execute said code when said internal processor is connected to said communications module interface in said arbitrary device; wherein when said communications module is inserted into said communications module interface, said communications module interface is configured to provide the network connection to said communications module; and if said code to operate said arbitrary device using said communications module has not been previously loaded into the communications module, then using the network connection to load said code to operate said communications module and said code to operate said arbitrary device; wherein commands or data to said arbitrary device are transmitted through said network, to said communications module, and are interpreted by said at least one processor running said code to operate said arbitrary device, and wherein said at least one processor in turn sends control signals to said arbitrary device's electrical circuitry; or wherein commands or data from said electrical circuitry are transmitted to said communications module, are interpreted by said at least one processor running said code, and transmitted using said network interface to said network.
1. A method of automatically configuring the software for a communications module for an arbitrary non-network connected device, said arbitrary device having electrical circuitry to implement its functionality, said method comprising: providing a communications module to said arbitrary device, said communications module capable of carrying control signals to at least some of said electrical circuitry; either said arbitrary device or said communications module additionally having a unique ID storage memory device capable of transmitting unique identification data; said communications module having a communications interface capable of establishing a wireless network connection with a computer network, and an optical interface capable of reading optically transmitted configuration data; said communications module having internal solid state memory capable of storing code and data; said communications module having at least one internal processor, said at least one internal processor configured to at least execute said code when said communications module is connected to said arbitrary device; using said optical configuration interface to load wireless network configuration data into said device, thereby allowing said communication interface to establish a wireless network connection with a computer network; using said network connection, and either said unique identification data or a software token to load the code to operate said communications module; wherein either said unique identification data or said software token is used by a network connected server to select the type of code to operate said communications module, and wherein said network connected server stores a record of the association between said unique identification data and said type of code; wherein commands or data to said arbitrary device are transmitted through said network, to said communications module, and are interpreted by at least one processor running said code, and wherein said at least one processor in turn sends control signals to said electrical circuitry; or wherein commands or data from said electrical circuitry are transmitted to said communications module, are interpreted by said at least one processor running said code, and transmitted using said communications interface to said network.




2.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, 1-27, 1-20, 1-19 and 1-20 of U.S. Patent No(s). 8,984,107, 9,288,528, 9,402,281, 9,967,149, and 10,686,666, respectively, issued to Fiennes. Although the conflicting set of claims are not identical, they are not patentably distinct from each other because a comparison between the set of claims shows that the instant claims 1-20 are anticipated by claims 1-20, 1-27 , 1-20, 1-19, and 1-20, respectively, of patent ‘107, ‘528, ‘281, ‘149 and ‘666. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 16-20 are rejected under 35 U.S.C. 101 because are directed to "A tangible machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations comprising:” A machine-readable storage medium by definition is be comprised of instructions that are embodied/stored on a non-transitory computer-readable (storage) medium. Since it does not appear the specification nowhere defines what types of media the [tangible] machine-readable storage medium is limited to, it is assumed that such medium are not limited solely to non-transitory medium. As such, the claimed tangible machine-readable medium may be a transitory (non-transitory) storage medium as well. Therefore, claims 16-20 are not found to be statutory under 35 USC 101.
Additionally, beside the statutory deficiency in the claims, it appears claims may also suffer from a definiteness problem for reciting the term "tangible" machine-readable medium, as such term is usually found to be vague and indefinite, and is not found in the specification.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is 571-272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EL HADJI M SALL/Primary Examiner, Art Unit 2457